Citation Nr: 0811119	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  03-10 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral shoulder 
disorder, claimed as secondary to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from November 1944 to 
November 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina.

A September 2005 Board decision granted the veteran's claims 
for service connection for degenerative changes of the left 
knee and lumbar spine.  This decision also remanded the 
veteran's claim for service connection for a bilateral 
shoulder disability.  The veteran's bilateral shoulder claim 
was again remanded by the Board in October 2007.

This case has been advanced on the Board's docket under 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2007). 


FINDING OF FACT

The veteran has a bilateral shoulder disability that is 
secondary to his service-connected knee and back 
disabilities.


CONCLUSION OF LAW

A bilateral shoulder disability is proximately due to 
service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he should be granted service 
connection for a bilateral shoulder disorder as secondary to 
his service-connected knee and back disabilities.  At a July 
2003 hearing before a hearing officer, and at September 2005 
and March 2008 hearings before Veterans Law Judges, the 
veteran reported that he has a hard time getting up from a 
seated position due to his service-connected back and knee 
disabilities.  The veteran asserted that he has to use his 
shoulders to help pull himself up from a seated position.  
The veteran maintains that he now has bilateral shoulder 
disability due to the strain of having to pull himself up 
from a seated position so often.  He testified that several 
doctors have told him that this is the cause of his bilateral 
shoulder disorder.

The veteran's service medical records do not show that the 
veteran had any complaints or treatment relating to either 
shoulder.

Post service medical records reveal complaints related to the 
shoulders beginning in July 2002, at which time the veteran 
complained to a private chiropractor of left shoulder pain.  
In a July 2002 letter, the chiropractor stated that the 
veteran's most recent complaint was bilateral shoulder pain.  
The chiropractor stated that the problem appeared to be from 
overuse, i.e. lifting himself up from a seated position.  

On VA orthopedic examination in October 2002, the veteran 
reported that he had symptoms of sore shoulders that he 
believed were due to the strain placed upon him by his 
service-connected right knee.  The veteran was noted to have 
bilateral shoulder pain and the examiner stated that it was 
likely that the veteran has some bursitis and/or arthritic 
changes in the shoulders.  The examiner expressed the opinion 
that the development of arthritis in the left knee with 
soreness in the back and shoulders was not due to the 
service-connected right knee disability.  The examiner noted 
that the veteran had been able for many years without excess 
effort to lift himself without undue strain on the shoulders.

A February 2003 letter from a private physician, B.V., M.D., 
notes that the veteran had degenerative changes of the lumbar 
spine and degenerative arthritis of both knees.  Dr. B.V. 
went on to say that patients with degenerative arthritis of 
the knees often do compensate with their upper extremities, 
which frequently leads to degenerative changes.  

On VA examination in March 2007, the veteran was noted to 
have bilateral shoulder pain and stated that the veteran's 
bilateral shoulder disability significantly interfered with 
the veteran's ability to perform daily activities.  The 
examiner expressed the opinion that it was at least as likely 
as not that the veteran's limitation of shoulder function was 
due to his service-connected knee and back disabilities.  The 
examiner noted that while the limitation of function of the 
shoulders might occur in the process of normal aging, in the 
veteran's case, the veteran had been as active as his 
disabilities would permit and only reached the present 
limitation by virtue of the well-documented sequence of 
events applicable to the spine and knee disabilities.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Moreover, where a service-connected disability causes an 
increase in, but is not the proximate cause of, a nonservice-
connected disability, the veteran is entitled to service 
connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The veteran has previously established service connection for 
status post total right knee replacement, rated as 40 percent 
disabling, and for degenerative arthritis of the left knee, 
status post total knee replacement, rated as 40 percent 
disabling.  The veteran also has service connection in effect 
for degenerative changes of the lumbar spine, rated as 10 
percent disabling.  

In this case private medical personnel and a VA examiner have 
indicated that the veteran has bilateral shoulder disability 
as a result of the veteran's service-connected back and knee 
disabilities.  The Board gives more weight to this evidence 
than to the contrary opinion contained in the report of the 
October 2002 VA examination.  The Board finds that the 
veteran has bilateral shoulder disability resulting from his 
service-connected disabilities, and that service connection 
for a bilateral shoulder disability on a secondary basis is 
warranted.  38 C.F.R. § 3.310(a).

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).


ORDER

Service connection for a bilateral shoulder disability is 
granted.



____________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


